 8:03-cr-00290-RFR-SMB Doc # 611 Filed: 09/15/21 Page 1 of 2 - Page ID # 5530




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                  8:03CR290

       v.
                                                                     ORDER
STERLING MCKOY,

                       Defendant.


      This matter is before the Court on defendant Sterling McKoy’s (“McKoy”) Motion
for Imposition of Reduced Sentence (Filing No. 587) pursuant to Section 404 of the First
Step Act of 2018 (“First Step Act”), Pub. L. No. 115-391, 132 Stat. 5194 (2018). Also
pending is McKoy’s related motion for judicial notice (Filing No. 601). The government
opposes (Filing Nos. 591 and 600) any reduction in McKoy’s sentence.

      The Court heard oral argument at a motion hearing on September 14, 2021. Upon
careful review of the record and for the reasons stated on the record at that hearing, the
Court finds a sentence reduction is appropriate under the circumstances of this case.
Accordingly,

      IT IS ORDERED:
      1.       Defendant Sterling McKoy’s Motion for Imposition of Reduced Sentence
               (Filing No. 587) pursuant to the First Step Act is granted.
      2.       McKoy’s sentence on Count I of the Indictment is reduced to time served.
      3.       An amended judgment shall issue with modified terms of supervised release.
               The Court modifies McKoy’s conditions of supervised release to require him
               to reside in a residential reentry center immediately following his release for
               a period of up to 180 days as directed by the probation office.
      4.       McKoy’s motion for judicial notice (Filing No. 601) is denied.

               Dated this 15th day of September 2021.
8:03-cr-00290-RFR-SMB Doc # 611 Filed: 09/15/21 Page 2 of 2 - Page ID # 5531




                                         BY THE COURT:




                                         Robert F. Rossiter, Jr.
                                         Chief United States District Judge




                                     2
